Title: Joseph Palmer to Abigail Adams, 29 September 1784
From: Palmer, Joseph
To: Adams, Abigail



Dear Madm.
Germantown, 29th. Sept. 1784

I heartily rejoice to hear of Your safe arrival; pray make My best respects acceptable to Mr. Adams, Miss Nabby, and Your Son.

I can write but little, being very weak, confined by lameness, about 8 Weeks, but am growing better; this day, I was carried out and put into a Chaise (the first time of being out) and rid out on the Farm; but I hope to go to Connecticut, next Month.
They at Mr. Cranch’s are writing, as are my Girls, so that nothing remains for me to say; only, that Mr. Swan declines concern in the Sp. Ceti business, because there is no certain market for the Oil, which is expected will be provided for in a treaty of Commerce with GB. “The World is all before us, and Providence our Guide.” And that there is a new publicaton, in London, on the Salvation of all Men; I wish You and Yours to See it, for I think You will be charm’d with the Spirit, and manner; and believe you will think the Subject, and the reasoning thereon, worthy of Serious attention. Doctr. Chauncy is the Author, and his name will be affixd to the Second edition. Of Dr. Price you may obtain it.

May God bless you all, now and ever. Adieu.
J: Palmer


PS. My Sincere love to C. Storer.

